Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Jenny (Reg. No. 59,014) on 25 February 2021 agreeing to attached Email Attachment dated 25 February 2021.

The application has been amended as follows:
a. 	In claim 1 line 32 after the words “rotated relative to the body” the words -- and allows the first end of the hosel to move laterally in the first bore portion without being withdrawn -- have been added. 

Priority

3. 	The argument is agreed with and the status of the application being a continuation application is agreed with.   

Claim Rejections – 35 USC § 112


4. 	The argument is agreed with and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is removed.   

Conclusion


5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SLB/ 27 February 2021			/STEPHEN L BLAU/                                                                        Primary Examiner, Art Unit 3711